Exhibit 23.1 ACSBAcquavella, Chiarelli, Shuster, Berkower & Co., LLP 517 Route One 1 Penn Plaza Iselin, New Jersey 08830 New York, NY 10119 Fax:732.855.9559 www.acsbco.com Board of Directors 2venue Oakland Gardens, N.Y. 11362 CONSENT OF INDEPENDENT AUDITORS We consent to the inclusion in the foregoing Registration Statement on Form S-1our report on China Pharmaceuticals Inc., dated April 20, 2010, relating to the financial statements of China Pharmaceuticals, Inc. as of December 31, 2009 and for the year then ended. We also consent to the reference to our firm under the caption "Experts". Respectfully submitted, /s/Acquavella, Chiarelli, Shuster, Berkower & Co., LLP New York, N.Y. July 20, 2010 New York
